BASKIN, Judge.
We reverse the decision of the trial court granting the condominium association a temporary mandatory injunction requiring the Ladners to restore the terrace of their apartment to its original condition. Ordering the Ladners to remove their nonconforming, differently colored terrace railings constitutes selective enforcement of the rules contained in the declaration of condominium and the bylaws contrary to White Egret Condominium, Inc. v. Franklin, 379 So.2d 346 (Fla.1979). Furthermore, no irreparable harm to appellee has been shown. Department of Health and Rehabilitative Services v. Artis, 345 So.2d 1109 (Fla. 4th DCA 1977).
Reversed and remanded for further proceedings.